Citation Nr: 0917267	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-00 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
closed head injury.

2.  Entitlement to service connection for residuals of a neck 
injury.  

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for a nervous disorder 
to include as secondary to claimed residuals of a closed head 
injury, residuals of a neck injury, and hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1956 to July 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In July 2008, the Veteran testified at a Board hearing by 
videoconference before the undersigned Veterans Law Judge.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.   

The issues of: (1) entitlement to service connection for 
residuals of a closed head injury; (2) entitlement to service 
connection for residuals of a neck injury; (3) entitlement to 
service connection for hearing loss; and (4) entitlement to 
service connection for a nervous disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received notification from the Veteran in writing that 
a withdrawal of his appeal with respect to the issue of 
entitlement to service connection for a right ankle disorder 
is requested.


CONCLUSION OF LAW

As to the issue of entitlement to service connection for a 
right ankle disorder, the criteria for withdrawal of a 
Substantive Appeal by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2008).

The record shows that the Veteran through his representative 
told the undersigned Veterans Law Judge at the July 2008 
Board hearing that he desired to withdraw his appeal of the 
issue of entitlement to service connection for a right ankle 
disorder and the Veteran's request is documented in the 
hearing transcript.  See Board Hearing Transcript at 5.  As 
the Veteran's request for withdrawal is in writing and there 
remain no allegations of errors of fact or law for appellate 
consideration, the Board does not have jurisdiction to review 
the Veteran's appeal of the denial of service connection for 
a right ankle disorder and that appeal is dismissed.




ORDER

The appeal of the issue of service connection for a right 
ankle disorder is dismissed.


REMAND

After careful review of the record, the Board finds that 
additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claims.

In regard to the Veteran's claimed residuals of a closed head 
injury, the Board notes that the Veteran reported at the 
Board hearing that he was treated at the Army hospital at 
Fort Jackson, South Carolina for a head injury resulting from 
a physical assault that occurred during service.  However, 
records associated with this hospitalization are not of 
record and, while service treatment records have been 
obtained and are included in the claims folder, no attempt to 
obtain these records is apparent.  As the Veteran has 
asserted that these records are relevant to the claim and VA 
has a duty to assist in obtaining such records, the Board 
finds that a remand is necessary to search for the identified 
records.  See 38 C.F.R. § 3.159(c)(3) (2008).

In regard to the Veteran's claimed for residuals of a neck 
injury, the Board notes that the Veteran contends that his 
preexisting neck disorder was aggravated during active 
military service.  The service treatment records show that 
the Veteran was treated for neck pain.  Relevant treatment 
records also show that the Veteran currently has severe 
spondylotic changes at C3-C4, a limited range of motion of 
the neck, and a history of multiple cervical spine surgeries.  
However, no medical examination or medical opinion has been 
afforded the Veteran.  VA must provide a medical examination 
and/or obtain a medical opinion when there is: (1) competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period; (3) an 
indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  38 C.F.R. 
§ 3.159(c)(4).  Thus, a remand is necessary in order to 
afford the Veteran a medical examination and medical opinion 
with respect to the claim.    

In regard to the Veteran's claimed hearing loss, the Board 
notes that the Veteran reported at the Board hearing as well 
as in statements submitted during this appeal that he was 
exposed to loud noises while training with the Army Corps of 
Engineers during service.  The DD Form 1569 of record shows 
that the Veteran was assigned to the 865th Engineer Aviation 
Battalion and the Veteran is considered competent to report 
his experience of exposure to loud noise in service.  The 
Veteran also has reported having current hearing problems and 
is considered competent to report such symptomatology.  
Moreover, there is no evidence in the record to show that the 
Veteran's account of exposure to loud noise in service and 
current hearing problems is not credible.  However, the 
record reflects that the Veteran has not been afforded with a 
medical examination and medical opinion in connection with 
the claim.  Thus, the Veteran should be afforded an 
examination and opinion on remand.    

In regard to the Veteran's claim for service connection for a 
nervous disorder, the Board notes that the Veteran reported 
at the Board hearing that he believed that his claimed 
nervous disorder was related to the injuries he has claimed 
as service-related and not directly related to his period of 
active service.  Consequently, the Board notes that the issue 
is inextricably intertwined with the outcome of the 
aforementioned claims being remanded.  Thus, this issue will 
also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (stating that two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records 
Center (NPRC) or other appropriate 
repository of records, and request any 
available clinical records pertaining to 
the Veteran's reported treatment for a 
head injury at the Army Hospital at Fort 
Jackson, South Carolina for the period 
from January 1956 to July 1956.  All 
efforts to obtain such records should be 
documented in the claims folder.  If the 
search yields negative results, such 
should be documented in the record.

2.  Please schedule the Veteran for an 
appropriate examination to determine the 
identity of any neck disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail.  The claims 
folder should be made available to the 
examiner for review in connection with the 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  

Based on review of the claims folder and 
examination of the Veteran, the examiner 
should provide an opinion on whether a 
neck disorder existed prior to service and 
the basis for that finding.  If the 
examiner determines that the Veteran's 
neck disorder existed prior to service, 
the examiner should provide an opinion on 
whether the symptomatology shown in 
service treatment records reflected an 
increase in severity of the pre-existing 
neck disorder and, if so, whether the 
increase was due to the natural progress 
of the condition.  

If the examiner concludes that the 
Veteran's neck disorder did not preexist 
service, the examiner should state whether 
or not any current neck disorder is at 
least as likely as not (i.e., probability 
of 50 percent), related to the Veteran's 
active military service to include any 
symptomatology shown therein.  

The examiner should provide a thorough 
rationale for his or her opinion.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

3.  Please schedule the Veteran for a VA 
audiological examination to determine the 
identity of any hearing loss that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported 
in detail.  The claims file should be 
reviewed in connection with the 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed. 

Based on review of the claims file and 
examination of the Veteran, the examiner 
should state whether or not any current 
hearing loss is at least as likely as not 
(i.e., probability of 50 percent), related 
to the Veteran's active military service 
to include acoustic trauma due to in-
service noise exposure.  The examiner 
should provide a thorough rationale for 
his or her conclusion.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

4.  After any additional notification 
and/or development deemed necessary is 
undertaken to include consideration of 
whether a medical examination for the 
Veteran's claimed residuals of a head 
injury is warranted after the search for 
in-service hospital records has been 
completed, the Veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


